Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

             An examiner’s amendment to the record that does not change the scope of the claims, appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Thomas Froats on September 9, 2021.
           
***     The application has been amended as follows: 

***	Per claim 17 (line 11) replace the recitation “of the housing” with –of the enclosure housing--.

***	Per claim 19 (line 6) replace the recitation “the at least one connector” with –at least one connector--.

***	Per claim 19 (line 6) replace the recitation “the cable” with –a cable--.

Per claim 19 (line 13) replace the recitation “the opening” with –the at least one opening--.



Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The examiner agrees with applicant's remarks (page 10, line 5; paper dated June 14, 2021) concerning the allowable subject matter of claim 13 is incorporated into independent claims 1, 17 and 19.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Harvey/
James Harvey
Primary Examiner 
September 9, 2021